This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 BRYAN JAMES STEINMETZ,

 3          Plaintiff-Appellant,

 4 v.                                                                          NO. 31,746

 5   STATE OF NEW MEXICO PUBLIC
 6   DEFENDERS OFFICE; and HUGH
 7   DANGLER, in his official capacity as
 8   Chief Public Defender, and individually;
 9   and T. DAVID EISENBERG, in his official
10   capacity as Chief Public Defender, and
11   individually; and RALPH ODENWALD,
12   in his official capacity as Chief Public Defender,
13   and individually; and TROY W. PRICHARD,
14   in his official capacity as Chief Public
15   Defender, and individually; and MICHAEL
16   L. ROSENFIELD, in his official capacity
17   as Chief Public Defender, and individually,

18          Defendants-Appellees.

19 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
20 Nan G. Nash, District Judge

21 Bryan James Steinmetz
22 Albuquerque, NM

23 Pro Se Appellant

24 Miller Stratvert PA
 1 Paula G. Maynes
 2 Luke A. Salganek
 3 Santa Fe, NM

 4 for Appellees


 5                             MEMORANDUM OPINION

 6 VIGIL, Judge.

 7        Plaintiff is appealing, pro se, from a district court order granting Defendants’

 8 motion to dismiss Plaintiff’s complaint. We issued a calendar notice proposing to

 9 affirm. Plaintiff has filed a memorandum in opposition. We affirm.

10        On appeal, Plaintiff has challenged Defendants’ compliance with certain time

11 requirements, most notably the time to file an answer to the complaint. [DS 15]

12 However, as our calendar notice indicated, Defendants had removed the case to

13 federal court, and had filed an answer in that forum. [RP 138] See State ex rel. Vill.

14 of Los Ranchos de Albuquerque v. City of Albuquerque, 119 N.M. 169, 172, 889 P.2d
15 204, 207 (Ct. App. 1993) (stating that “[i]t is generally recognized that pleadings filed

16 in federal court, while the federal court has jurisdiction, become part of the state court

17 record on remand”). To the extent that the state district court overlooked any late

18 filings while the action was in state court, either before or after removal, we believe

19 that the district court did not err, because Defendants were immune from suit. See



                                               2
1 NMSA 1978, § 31-16-10 (1968) (providing that “[n]o attorney assigned or contracted

2 with to perform services under the Indigent Defense Act [31-16-1 NMSA 1978] shall

3 be held liable in any civil action respecting his performance or nonperformance of

4 such services”). As such, Defendants were not even required to file an answer, and

5 appropriately had the case dismissed on Defendants’ Rule 1-012(B)(6) NMRA

6 motions. Accordingly, we affirm.

7       IT IS SO ORDERED.



8                                             _______________________________
9                                             MICHAEL E. VIGIL, Judge


10 WE CONCUR:



11 _________________________________
12 LINDA M. VANZI, Judge



13 _________________________________
14 J. MILES HANISEE, Judge




                                          3